DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 1 recites the limitation "device" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Peters et al, U.S. Patent Application Publication No. 2008/0040036 (hereinafter Peters) in view of Kang et al, U.S. Patent No. 2016/0313963 (hereinafter Kang).
	Regarding claim 1, Peters discloses a positioning system for determining a location of an object, the positioning device comprising:

	a localization module configured to determine a user location of the user (from Figure 6, see step 620), and
	a processor configured to receive an identifier of the object, identify the object based on the identifier, determine the location of the object by setting the location of the object equal to the user location, and store the location of the object in a memory (from Figure 6, see step 640).

	Further regarding claim 1, Peters does not teach that the microphone is a plurality of microphones, wherein the user location is relative to the plurality of microphones based on differences between the sound input received at different microphones of the plurality of microphones. All the same, Kang discloses that the microphone is a plurality of microphones, wherein the user location is relative to the plurality of microphones based on differences between the sound input received at different microphones of the plurality of microphones (see paragraph 0152). Therefore, it would have been obvious to one of ordinary skill in the art to modify Peters wherein the microphone is a plurality of microphones, wherein the user location is relative to the plurality of microphones based on differences between the sound input received at different microphones of the plurality of microphones as taught by Kang. This modification would have improved the system’s flexibility by providing different methods of determining the user location.

	Regarding claim 2, see paragraph 0045 of Peters.
	Regarding claim 3, see paragraph 0031 of Peters.

	Regarding claim 4, Peters as modified by Kang discloses the claimed feature. 

	Regarding claim 5, Peters as modified by Kang discloses the claimed feature. 

	Regarding claim 7, Peters as modified by Kang discloses the claimed feature. 

	Regarding claim 12, see paragraph 0045 of Peters. 

	Regarding claim 13, Peters discloses a method for determining a location of an object, the method comprising:
	receiving, by a microphone, a sound input generated by a user (from Figure 6, see step 630), 
	determining a user location (from Figure 6, see step 620);
	receiving an identifier of the object, identifying the object based on the identifier, determining the location of the object by setting the location of the object equal to the user location, and storing the location of the object in a memory (from Figure 6, see step 640).



	Regarding claim 14, see Figure 5 of Peters.

5.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peters combined with Kang in further view of Froment et al, U.S. Patent No. 10,655,951 (hereinafter Froment).
	Regarding claim 6, the combination of Peters and Kang does not teach that the processor is configured to generate a map of the space, and determine a position of the object on the map based on the location of the object. All the same, Froment discloses that the 

	Regarding claim 11, the combination of Peters and Kang does not teach that object is a lighting device. All the same, Froment discloses that the object is a lighting device (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Peters and Kang wherein the object is a lighting device as taught by Froment. This modification would have improved the system’s convenience by allowing the user to track home devices. 
 	

Allowable Subject Matter 
6.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 2, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652